Citation Nr: 1105030	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured mandible.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979 and from July 1980 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of this 
hearing has been associated with the Veteran's claims folder.

In June 2009, the Board remanded this matter for additional 
evidentiary and procedural development.

A December 2010 RO rating decision granted service connection for 
headaches, and assigned thereto an initial disability rating of 
30 percent, effective from February 28, 2005.  A review of the 
Veteran's claims folder did not reveal any disagreement by the 
Veteran with the initial disability evaluation assigned to this 
condition.  Accordingly, this issue is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection).  


FINDINGS OF FACT

The Veteran's residuals of a fractured mandible have been 
manifested by occasional tenderness, intermittent biting of the 
tongue and cheek, and a faint pop of the left temporomandibular 
joint.  The residuals of a fractured mandible have not been 
productive of functional impairment due to loss of motion or 
mastication; there is no limitation of inter-incisal range of 
motion, with a maximum opening range of 45 millimeters (mm), 
excursive movements from 6 to 8 mm, and no indication of 
tenderness or crepitus upon palpation of the joint area with 
repeated opening and closing.  Any displacement of the mandible 
has been no more than moderate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fractured mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Codes 9904, 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2005 and September 2009 letters advised the 
Veteran of VA's notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  
Specifically, the RO's letters informed the Veteran of what 
evidence was required to substantiate his claim for an increased 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  The RO's letters 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled the Veteran for the appropriate VA examination 
to ascertain the current severity of his service-connected 
residuals of a fractured mandible.  Specifically, the March 2010 
VA dental examination was performed by a VA physician that had 
reviewed the Veteran's claims file, treatment records, examined 
the Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that this examination is 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, the Veteran has 
not claimed that this examination was inadequate.  Id.  Finally, 
there is no sign in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2009, the Board remanded this matter for additional 
evidentiary and procedural development, including providing 
additional notice to the Veteran; obtaining updated medical 
treatment records, and scheduling the Veteran for a VA 
examination to ascertain the current severity of his service-
connected residuals of a fractured mandible.  A review of the 
record reveals that a September 2009 notice letter was sent to 
the Veteran, that the additional treatment records identified by 
the Veteran have been obtained, and that a VA dental examination 
was provided in March 2010.  Accordingly, the directives of the 
Board's the September 2009 remand have been accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2004, the RO issued a rating decision granting service 
connection for residuals of a fractured mandible, and assigning 
thereto an initial disability evaluation of 10 percent, effective 
from September 24, 2003.

In February 2005, the Veteran filed his present claim seeking an 
increased evaluation in excess of 10 percent for his service-
connected residuals of a fractured mandible.

The Veteran's residuals of a fractured mandible are rated 10 
percent disabling pursuant to Diagnostic Code 9904. Diagnostic 
Code 9904, used in rating malunion of the mandible, provides for 
a noncompensable rating where there is slight displacement of the 
mandible.  A 10 percent rating is warranted for moderate 
displacement of the mandible.  Finally, a maximum 20 percent 
rating is warranted for severe displacement of the mandible.  A 
Note to Diagnostic Code 9904 states that the rating is dependent 
upon degree of motion and relative loss of masticatory function.  
38 C.F.R. §4.150, Diagnostic Code 9904 (2010).

The words slight, moderate and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 9905, which pertains to limitation of motion of 
temporomandibular articulation, is also potentially applicable 
herein.  Specifically, Diagnostic Code 9905 provides for a 10 
percent rating when the range of lateral excursion is limited 
from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 
mm.  A 20 percent rating is applicable when the inter-incisal 
range is limited to 21 to 30 mm.  A 30 percent rating is 
warranted when the inter-incisal range is limited to 11 to 20 mm.  
A maximum 40 percent rating is assigned when the range is limited 
to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that 
ratings for limited inter-incisal movement shall not be combined 
with ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  The Board also notes that assigning 
ratings under both Diagnostic Codes 9904 and 9905 would violate 
the rule of against pyramiding as both of these code sections are 
based upon the degree of motion exhibited. 38 C.F.R. § 4.14 
(2010).  

The Veteran contends that he is entitled to an increased 
evaluation for residuals of a mandible fracture because he bites 
his tongue and cheek and experiences popping of the jaw while 
eating.  A February 2008 treatment report noted the Veteran's 
complaints of intermittent jaw pain.  It also noted his 
complaints of biting his mouth sometimes when he chews.  At his 
May 2009 hearing before the Board, the Veteran reported having 
experienced locking in the back of the jaw on occasion.  He also 
reported feeling as if his jaw is dislocating at times.  A 
January 2010 treatment report noted his complaints of biting his 
tongue and inner jaw while eating.

In March 2010, the Veteran underwent a VA dental examination.  
Physical examination revealed no functional impairment due to 
loss of motion or mastication.  Maximum opening was to 45 mm and 
excursive movement was from 6 to 8 mm.  There was no indication 
of tenderness or crepitus on repeated opening and closing.  A 
stethoscope revealed a very faint pop of the left 
temporomandibular joint.  The report noted that there was some 
bone loss due to long standing periapical infection and 
periodontal disease, particularly of the maxilla.  X-ray 
examination revealed generalized bone loss due to chronic 
periodontal disease.

After reviewing the Veteran's claims file, the Board finds that 
the Veteran's residuals of a fractured mandible are analogous to 
no more than moderate displacement of the mandible.  While the 
Board accepts the Veteran's contentions that his residuals of a 
fractured mandible have been manifested by occasional tenderness 
while chewing or speaking and intermittent biting of the tongue 
and cheek, the record does not reflect this condition to be more 
analogous to a severe displacement.  The Note to Diagnostic Code 
9904 states that the level of displacement is dependent upon 
degree of motion and relative loss of masticatory function.  38 
C.F.R. §4.150, Diagnostic Code 9904 (2010).  As noted on his 
March 2010 VA dental examination, there is no functional 
impairment due to loss of motion or mastication.  Thus, any 
displacement of the mandible has been no more than moderate.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.

In reaching this conclusion, the Board also considered whether a 
higher rating is warranted under Diagnostic Code 9905.  However, 
range of motion testing of the temporomandibular revealed  a 
maximum opening range of 45 millimeters and excursive movement 
from 6 to 8 mm, with no indication of tenderness or crepitus upon 
palpation of the joint area with repeated opening and closing.  
Accordingly, the limited range of motion exhibited by the 
Veteran's mandible is not shown to warrant a compensable rating.  
Accordingly, the 10 percent rating currently assigned would more 
than account for his current complaints of intermittent pain.  
See 38 C.F.R. §§ 4.40, 4.59 (2010); see DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The evidence does not demonstrate that the Veteran has lost of 
any significant portion of the mandible, nor nonunion of the 
mandible.  Accordingly, the diagnostic codes pertaining to such 
disabilities are not applicable.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9901, 9902, 9903 (2010).  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the disability rating assigned herein for his service-connected 
residuals of a fractured mandible inadequate.  The Veteran's 
residuals of a fractured mandible is evaluated pursuant to 
Diagnostic Code 9904, the criteria of which is found by the Board 
to specifically contemplate the level of disability and 
symptomatology exhibited by the Veteran's throughout the course 
of this appeal.  Specifically, the evidence of record revealed 
the Veteran's condition to be analogous to a moderate 
displacement of the mandible.  In reaching this determination, 
consideration was given to both the degree of motion and relative 
loss of masticatory function.  Thus, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
10 percent disability rating assigned.  Ratings in excess thereof 
are provided for certain manifestations of the service-connected 
residuals of a fractured mandible, but the medical evidence of 
record does not demonstrate that such manifestations were present 
in this case.  Therefore, the currently assigned evaluation is 
adequate and no referral is required.

In reaching this conclusion, the Board has given full 
consideration to the Veteran's complaints of biting his tongue 
and cheek, and experiencing popping of the jaw at times.  Despite 
these complaints, the facts found throughout the course of this 
appeal do not warrant a higher rating than the 10 percent rating 
current assigned.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim throughout the period 
on appeal for a rating in excess of 10 percent, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see Hart, 21 Vet. App. at 509.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fractured mandible is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


